NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 _______________

                                      No. 22-1036
                                    _______________

                          MAURICIO LLANES-QUINTEROS,
                                                Petitioner
                                      v.

               ATTORNEY GENERAL UNITED STATES OF AMERICA
                            _______________

                       On Petition for Review of a Final Order of the
                              Board of Immigration Appeals
                                (Agency No. A209-343-065)
                            Immigration Judge: David Cheng
                                     _______________
                       Submitted Under Third Circuit L.A.R. 34.1(a)
                                 on November 17, 2022

                 Before: AMBRO, KRAUSE, and BIBAS, Circuit Judges

                               (Filed: December 15, 2022 )
                                    _______________

                                       OPINION*
                                    _______________

BIBAS, Circuit Judge.

    Mauricio Llanes-Quinteros, a Salvadoran native, challenges his order of removal. The

decisions below were flawed. But because those flaws were harmless, we will deny his

petition for review.



*
   This disposition is not an opinion of the full Court and, under I.O.P. 5.7, is not binding
precedent.
   In El Salvador, Quinteros was threatened and beaten by gangsters. They mocked his

Christian beliefs and demanded that he join their gang. He was also beaten by four police-

men for refusing to join the gang. So in 2016, he fled to the United States. When he arrived,

he was charged as inadmissible and put into removal proceedings. He conceded that he was

removable but sought asylum, withholding of removal, and protection under the Conven-

tion Against Torture. An immigration judge denied his requests and ordered him removed,

and the Board of Immigration Appeals agreed. He now petitions for review.

   “When the Board relies on an IJ’s legal conclusions and findings of fact, we review

[both] the IJ’s decision and the Board’s decision.” Gonzalez-Posadas v. Att’y Gen., 781

F.3d 677, 684 n.5 (3d Cir. 2015). We review factual findings for substantial evidence and

legal conclusions de novo. Yasin v. Att’y Gen., 20 F.4th 818, 822 (3d Cir. 2021).

   In seeking asylum and withholding of removal, Quinteros claimed that he was perse-

cuted as a member of a “particular social group”: “young El Salvadorian men whose reli-

gious activities have exposed them to harm.” 8 U.S.C. § 1158(b)(1)(B)(i); AR 116 (capital-

ization removed). On these claims, the immigration judge made both a factual finding and

a legal holding. Factually, he found that the evidence did not link Quinteros’s religion to

his persecution: Salvadoran gangsters target all youths, and they did not focus on him be-

cause of his faith. Legally, the judge held that the proposed group does not count under the

statute. The Board assumed that Quinteros’s proposed social group was cognizable but still

dismissed his appeal, agreeing that he had not been targeted because of his religion.

   Quinteros denies that the immigration judge made that factual finding about the causal

nexus. But he is mistaken. The judge denied asylum “[b]ecause [his] proposed particular

                                             2
social group is not cognizable and … any harm he may have suffered was not on account

of any protected ground.” AR 75 (emphasis added).

   Substantial evidence supports this factual finding on nexus. Quinteros himself testified

that gang members harass all youths in his community. And though they mocked his

churchgoing as a waste of time, a reasonable judge could find that they persecuted him for

resisting recruitment, not for his faith. So even if his group was cognizable, he was not

persecuted for belonging to it. Thus, he did not qualify for asylum or withholding of

removal.

   As for Quinteros’s Convention Against Torture claim, our precedent requires the agency

to follow certain steps. Yet neither the judge nor the Board did so.

   A Convention claimant must satisfy a two-pronged test, showing both that (1) if he

returned home, he would be tortured, and that (2) the government would acquiesce to that

torture. Myrie v. Att’y Gen., 855 F.3d 509, 516–17 (3d Cir. 2017). We have made clear that

each prong has two steps. Id. For Prong 1, an immigration judge must ask: (1A) What harm

will he likely suffer if he returns home? and (1B) Would that harm amount to torture?

Id. For Prong 2, the judge asks: (2A) How will public officials likely respond to that harm?

and (2B) Would that response amount to acquiescence? Id. Both Steps 1A and 2A are fac-

tual questions, so the Board must review them for clear error. Id. And both Steps 1B and 2B

are legal questions, so the Board must review them de novo. Id.

   Here, neither the immigration judge nor the Board followed our instructions. First, at

Step 1A, it is not clear that the immigration judge forecasted what harm Quinteros would

likely face back in El Salvador. He found only (at Step 1B) that Quinteros’s past harm did

                                             3
not amount to torture, so future torture was unlikely. Second, rather than separating the two

steps and reviewing Step 1B de novo, the Board affirmed the whole Prong 1 analysis as

not clearly erroneous. And third, the Board did the same at Prong 2, reviewing the whole

thing for clear error rather than reviewing Step 2B de novo.

   Though both the immigration judge and the Board erred, the errors did not affect the

outcome. The judge found that the harm Quinteros had suffered did not amount to torture.

That is right. Though Quinteros was twice beaten, he did not seek medical attention either

time. And gang members threatened that, if he did not join their gang, they might kill him.

Though these experiences were difficult, they did not involve “an extreme form of cruel

and inhuman treatment” or “[t]he threat of imminent death.” 8 C.F.R. § 1208.18(a)(2),

(4)(iii). So they were not torture.

   Quinteros also fears that, if he returns to El Salvador, he will get the same treatment

again. He does not claim that he will be treated worse or that conditions there worsened. If

his previous treatment was not torture, and he fears more of the same, then his future harm

will not be torture either. So his claim fails Prong 1; any Prong 2 errors do not matter. We

will thus deny his petition for review.




                                             4